Citation Nr: 0906490	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO. 04-35 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 due to VA treatment.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran, who died in October 2001, served on active duty 
from November 1973 to January 1974. The appellant is the 
Veteran's mother. She brought the claim for dependency and 
indemnity compensation, as custodian of the Veteran's then-
minor son. The Veteran's son was born in  January 1987.

The issue in this case was previously before the Board of 
Veterans' Appeals (Board) in August 2007, at which time they 
were remanded for further development. Following the 
requested development, the VA Appeals Management Center in 
Washington, D.C. confirmed and continued the denial of 
entitlement to dependency and indemnity compensation under 
38 U.S.C.A. § 1151. Thereafter, the case was returned to the 
Board for further appellate action.


FINDING OF FACT

The preponderance of the competent evidence of record shows 
that the Veteran's non-small carcinoma of the left lung was 
not due to fault on the part of VA in furnishing hospital 
care, medical or surgical treatment, or examination, nor was 
it the result of an event not reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. 
§§ 1151, 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.361 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of the issue of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 due to treatment 
rendered at a VA Medical Center.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. After reviewing the record, the Board 
finds that VA has met that duty.

In September 2002, VA received the appellant's claim of 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 due to treatment 
rendered at a VA Medical Center; and there is no issue as to 
providing an appropriate application form or completeness of 
the application for service connection or for an increased 
rating. 

VA notified the appellant of the information and evidence 
necessary to substantiate and complete her claim, including 
the evidence to be provided by her, and notice of the 
evidence VA would attempt to obtain. VA informed the 
appellant of the criteria for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151. In 
so doing, VA also set forth the criteria, generally, for 
rating service-connected disabilities, and for assigning 
effective dates. 

Following notice to the appellant, the RO fulfilled its duty 
to assist her in obtaining identified and available evidence 
needed to substantiate her claims. The RO obtained VA 
treatment records, as well as those from private health care 
providers. VA received copies of evidentiary reviews, 
performed in November 2003 and September 2004 from Thomas J. 
O'Grady, M.D.; and obtained opinions of the Veteran's care 
from the Chief of Medicine at the Huntington VA Medical 
Center where he died and from the Chief of the 
Hematology/Oncology Section at the VA Medical Center in 
Lexington Kentucky. In addition, the appellant was offered an 
opportunity to present pertinent evidence and testimony at a 
hearing on appeal; however, she declined that offer. 

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of her appeal. 
There is no evidence of any VA error in notifying or 
assisting the appellant that could result in prejudice to her 
or that could otherwise affect the essential fairness of the 
adjudication. Accordingly, the Board will proceed to the 
merits of the issues of entitlement to dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1151 due to treatment rendered at a VA Medical Center from 
November through October 2001.

Analysis

The death certificate shows that the Veteran died in October 
2001, due to pneumonia, as a result of non-small cancer of 
the lung. 

The Veteran's lung cancer had been confirmed by a VA biopsy 
in March 2001. However, the appellant contends that for the 
period from November 2000 through October 2001, faulty VA 
medical care caused or contributed substantially or 
materially to cause the Veteran's death. Essentially, she 
contends that if VA had administered and interpreted the 
proper diagnostic procedures in a timely manner, particularly 
during a period of VA hospitalization in November and 
December 2000, the Veteran's lung cancer could have been 
diagnosed earlier, and he could have had a better chance at a 
cure. She also states that once the Veteran had been 
diagnosed with lung cancer, VA continued its faulty 
treatment, especially during a period of hospital treatment 
from March to April 2001. She contends that he was 
effectively dissuaded from pursuing his best treatment 
option, surgical resection of the tumor, in favor of 
radiation therapy, which provided less chance of success. 
Lastly, the appellant contends that the Veteran developed an 
infection during his final VA hospitalization which 
accelerated his death. In any event, she maintains that 
dependency and indemnity compensation is warranted as if the 
Veteran's death had been caused by service-connected 
disability. Therefore, she concludes that VA compensation 
should be granted, pursuant to 38 U.S.C.A. § 1151. 

After carefully considering the appellant's contentions in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
her claim. Accordingly, the appeal for dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1151 will be 
denied. 

An appellant may be awarded VA compensation for a disability 
or death caused by VA medical care in the same manner as if 
the disability or death were service-connected. 38 U.S.C.A. § 
1151. A disability is considered a qualifying disability if 
it was not the result of the veteran's willful misconduct, 
and if it was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by VA and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or, an event not reasonably foreseeable. Id.

In determining whether a veteran has disability resulting 
from VA medical care, VA compares the veteran's condition 
immediately before the beginning of the hospital care or 
medical or surgical treatment upon which the claim is based 
to the veteran's condition after such care or treatment. 38 
C.F.R. § 3.361(b). If it is found that the veteran has 
developed additional disability as a result of that care or 
treatment, VA compensation may be warranted.

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability. Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and either VA 
failed to exercise the degree of care that would be expected 
of a reasonable health care provider; or VA furnished 
hospital care or medical or surgical treatment without the 
veteran's informed consent.

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen. The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided. In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2). Generally, all 
patient care furnished by VA shall be carried out only with 
the full and informed consent of the patient or, in 
appropriate cases, a representative thereof. In order to give 
informed consent, the patient must have decision- making 
capacity and be able to communicate decisions concerning 
health care. 38 C.F.R. § 17.32(b). The informed consent 
process must be appropriately documented in the medical 
record. 38 C.F.R. § 17.32(d).

A review of the evidence discloses that in 2000 and 2001, the 
Veteran was followed by VA for various disabilities. From 
November 2000 through October 2001, he was hospitalized on 
several occasions, primarily at the Huntington VA Medical 
Center.  In March 2001, he was diagnosed non-small cancer of 
the lung. That diagnosis was confirmed by biopsy.
In December 2000, the Veteran was also hospitalized at Cabell 
Huntington Hospital for injuries sustained in a motor vehicle 
accident. 

In order to show that the Veteran's VA medical care was 
substandard, the appellant relies in large measure on reports 
from Thomas J. O'Grady, M.D., dated in November 2003 and 
September 2004. Dr. O'Grady reportedly reviewed the Veteran's 
medical records to determine the quality of the Veteran's 
care, including those reflecting his treatment by VA in 2000 
and 2001, as well as those reflecting his treatment at Cabell 
Huntington Hospital in December 2000. Dr. O'Grady noted that 
pathological changes in the left lung had been reported on 
chest X-rays as early the Veteran's admission to the 
Huntington VA Medical Center in November 2000, and that 
mediastinal widening had reported during the Veteran's 
admission to the Huntington VA Medical Center in December 
2000 Therefore, he concluded that the VA medical staff should 
have been alerted to the Veteran's lung cancer prior to the 
diagnosis on biopsy in March 2001. At the very least, he 
contends that VA health care providers should have recognized 
the importance of the foregoing manifestations and should 
have ordered further workup such as a PET scan. 

On November 16, 2000, the Veteran was hospitalized by VA for 
polysubstance dependence and an elevated white blood cell 
count of unknown etiology. Chest X-rays revealed an increased 
density in the left ribs, possibly related to an abundance of 
callous formation from old rib fractures. 

On December 5, 2000, the Veteran was involved in an 
automobile accident in which he sustained chest abrasions and 
bruises, facial lacerations, a concussion, and fractures of 
the left eight rib, left pelvis, and right clavicle. He was 
admitted to Cabell Huntington Hospital where a chest X-ray 
revealed a somewhat prominent pulmonary vascularity and a 
somewhat prominent superior mediastinum, compared to X-rays 
performed in July 1999.  The changes were judged to be due to 
the appellant being in the supine position when the films 
were taken.  The radiologist recommended follow-up X-rays to 
rule out pathology in those areas. Such X-rays were performed 
the following day. They were taken in the standing position; 
and it was noted that there had been some improvement in the 
fullness of the mediastinum.  A little atelectasis in the 
medial right lung could not be excluded.

After two days at Cabell Huntington Hospital, the Veteran was 
transferred to the Huntington VA Medical Center. Multiple 
additional chest X-rays continued to show a wider 
mediastinum. However, the preponderance of the evidence, 
including reviews by multiple radiologists, strongly 
suggested that such an abnormality was the result of the 
Veteran being X-rayed in the supine position. Indeed, the 
follow-up X-rays were generally consistent with atelectasis 
and showed no definitive signs of cancer that would have been 
evident to a reasonable and competent radiologist. That 
conclusion was supported by a March 2003 review of the actual 
X-rays by the Chief of Imaging at the Huntington VA Medical 
Center, as well as a September 2008 report from the Chief of 
the Hematology/Oncology Section at the Lexington VA Medical 
Center. 

With the luxury of hindsight, Dr. O'Grady concluded that the 
VA medical personnel should have realized that the 
abnormalities noted on the Veteran's chest X-rays prior to 
March 2001 were the first manifestations of the Veteran's 
lung cancer. However, going forward from that time, the 
various abnormalities were attributable to benign causes from 
callous formation associated with old rib fractures to X-ray 
techniques. There was no evidence of cancer. Moreover, the 
preponderance of the competent evidence indicates that 
further development through more advanced testing, such as 
PET scans, was not the standard of care at the time in the 
evaluation of lung cancer in 2001. Indeed, the September 2008 
VA reviewer notes that such tests were not even available 
through Lexington VA until several years after the Veteran's 
death. In any event, despite extensive workup within the 
standard of care at the time, there were no reports of cancer 
at either the Huntington VA Medical Center and at Cabell 
Huntington Hospital. Consequently, the failure to diagnose 
lung cancer prior to March 2001 was not the result of faulty 
VA medical care or an event reasonably unforeseeable. 

In addition to the X-ray abnormalities, the appellant notes 
that the Veteran sustained extensive weight loss which should 
have alerted his health care providers to the presence of a 
chronic disease process or at least the need for additional 
workup. However, prior to March 2001, there was no evidence 
of significant weight loss. In fact, during his VA 
hospitalization in November 2000, the Veteran specifically 
denied any recent weight gain or loss. In July 2000 and on 
admission to the hospital in December 2000, the Veteran's 
weight had been constant at 185 pounds. Moreover, as late as 
January 2001, his weight had been recorded as 179 pounds, and 
there were no reports of nutritional deficits which would 
have alerted the health care providers of any chronic disease 
process, including cancer. Indeed, nutritional compromise was 
not reported until March 2001, when the Veteran was found to 
weigh 168.5 pounds. Thus, there was no competent evidence of 
weight loss associated with the Veteran's cancer prior to the 
time of the diagnosis. Therefore, it would have been 
unreasonable to expect VA to have associated the claimed 
weight loss with the onset of cancer prior to March 2001. 

Dr. O'Grady further argues that not only did VA employ 
ineffective diagnostic procedures, it did not employ the best 
means to cure the Veteran's cancer once the diagnosis had 
been established. In this regard, Dr. O'Grady states that 
once the presence of cancer was diagnosed in March 2001, VA 
inappropriately designated the Veteran's cancer as Stage IV. 
He argues that such a designation effectively relegated the 
Veteran's treatment to palliative rather than curative 
measures and that as a result, the Veteran opted for 
radiation therapy rather than his best chance for a cure, 
surgery. 

Dr. O'Grady's comments notwithstanding, the treatment records 
show that during VA hospitalization from March to May 2001, 
the Veteran's lung cancer was variously designated Stage 
IIIa, Stage IIIb, and Stage IV. Multiple VA physicians, 
including the attending cardiothoracic surgeon at the 
Lexington VA Medical Center, evaluated the various treatment 
options, radiation, chemotherapy, and surgery. While the VA 
surgeon concluded that surgery provided the best chance for a 
cure, the record shows that all treatment options posed 
significant risk due, primarily, to the size of the tumor and 
bleeding associated with the Veteran's liver disease. 
Nevertheless, the treatment options were thoroughly discussed 
at a multidisciplinary conference and the pros and cons were 
discussed in conferences with the Veteran, his family, and 
the staff. After extensive deliberation, the Veteran 
ultimately chose radiation therapy. The evidence does not 
show that during that process, the Veteran was ever given any 
misinformation or encouraged by VA to pick one option over 
the others. Indeed, the VA surgeon noted, specifically, that 
he would support whatever treatment option the Veteran 
picked. In this regard, the evidence shows that despite his 
various treatment options, the Veteran was a very sick man 
and that the likelihood of a cure was poor. Therefore, the 
Board concludes that with respect to the various treatment 
options, the veteran made a fully informed decision, and VA 
exercised the degree of care that would be expected of a 
reasonable health care provider.

Lastly, the appellant contends that during the Veteran's 
treatment, he developed infections, including a 
staphylococcus infection, which accelerated his death. She 
maintains that those infections were the result of faulty VA 
medical care and that dependency and indemnity compensation 
should be awarded accordingly. Although the Veteran developed 
pneumonia during his treatment, the preponderance of the 
evidence, including the report from the Chief of Medicine at 
the Huntington VA Medical Center, found that the Veteran had 
been properly treated with antibiotics. The Chief of Medicine 
further notes that an alleged staphylococcus infection was 
not supported by the extensive documentation associated with 
the Veteran's treatment. He acknowledges that during the 
Veteran's final hospitalization, he sustained an infiltrated 
IV. However, the Chief of Medicine at the Huntington VA 
Medical Center  stated that such an event was not an uncommon 
occurrence and that it generally resolved without specific 
intervention. In any event, there was no competent evidence 
that the reported infections were the result of faulty VA 
medical care or a reasonably unforeseeable event.

After reviewing the claims file the Board concludes that the 
preponderance of the competent evidence of record shows that 
the Veteran's death was not caused or accelerated by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable. 
Therefore, the appellant cannot meet the criteria for 
dependency and indemnity compensation pursuant to 38 U.S.C.A. 
§ 1151. Accordingly, the appeal is denied.


ORDER

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


